     Case 20-11908 Doc 27 Filed 02/03/21 Entered 02/03/21 23:29:48 Imaged Certificate of
                                    Notice Page 1 of 3
Form cnrpfmgt

                                         UNITED STATES BANKRUPTCY COURT
                                               Eastern District of Louisiana

                                                         Case No.: 20−11908
                                                             Chapter: 7
                                                              Section A

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Barry Joseph Walker                                       Gloria Ann Wooden−Walker
   1328 Francis Street                                       aka Gloria Ann Simmons, aka Gloria Ann
   Marrero, LA 70072                                         Wooden, aka Gloria Simmons Wooden
                                                             1328 Francis Street
                                                             Marrero, LA 70072
Social Security No.:
   xxx−xx−0063                                               xxx−xx−1454
Employer's Tax I.D. No.:


                                       NOTICE OF REQUIREMENT TO FILE A
                                    STATEMENT OF COMPLETION OF COURSE IN
                                       PERSONAL FINANCIAL MANAGEMENT
                                               (Official Form 423)


    Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal
financial management in order to receive a discharge. Pursuant to Rule 1007(b)(7) of the Federal Rules of Bankruptcy
Procedure, the debtor(s) must complete and file debtor's Certification About a Financial Management Course
(Official Form 423)* as described in Section 111 of the Bankruptcy Code.

     The debtor(s) and/or debtor(s)' attorney is/are notified that Official Form 423 must be filed before a discharge can
be entered. Debtor(s) and/or debtor(s)' attorney must file Official Form 423 within 60 days after the first date set for
the meeting of creditors in a chapter 7 case, and in a chapter 11 or 13 case no later than the date when the last
payment was made by the debtor as required by the plan or the filing of a motion for a discharge under Section
1141(d)(5)(B) or 1328(B) of the Bankruptcy Code. Failure to file the certification will result in the case being closed
without an entry of discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to allow for the filing
of the Official Form 423, the debtor(s) must pay the full filing fee for the motion.

Dated: 2/1/21

                                                                                        Sheila Booth
                                                                                       Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Course) must be filed in all individual chapter 7 and chapter 13 cases, and in
individual chapter 11 cases if 11 USC 1141(d)(3) applies.
           Case 20-11908 Doc 27 Filed 02/03/21 Entered 02/03/21 23:29:48 Imaged Certificate of
                                          Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Eastern District of Louisiana
In re:                                                                                                                 Case No. 20-11908-MSG
Barry Joseph Walker                                                                                                    Chapter 7
Gloria Ann Wooden-Walker
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 053L-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 01, 2021                                               Form ID: cnrpfm12                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 03, 2021:
Recip ID                  Recipient Name and Address
db/db                   + Barry Joseph Walker, Gloria Ann Wooden-Walker, 1328 Francis Street, Marrero, LA 70072-2516

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 03, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 1, 2021 at the address(es) listed
below:
Name                               Email Address
Andrea M. Jeanmarie
                                   on behalf of Debtor Barry Joseph Walker ajeanmarie@slls.org

Andrea M. Jeanmarie
                                   on behalf of Debtor Gloria Ann Wooden-Walker ajeanmarie@slls.org

Barbara Rivera-Fulton
                                   barbararfulton2015@gmail.com la49@ecfcbis.com

Barbara Rivera-Fulton
                                   on behalf of Trustee Barbara Rivera-Fulton barbararfulton2015@gmail.com la49@ecfcbis.com

Office of the U.S. Trustee
                                   USTPRegion05.NR.ECF@usdoj.gov
           Case 20-11908 Doc 27 Filed 02/03/21 Entered 02/03/21 23:29:48 Imaged Certificate of
                                          Notice Page 3 of 3
District/off: 053L-2                         User: admin                                 Page 2 of 2
Date Rcvd: Feb 01, 2021                      Form ID: cnrpfm12                          Total Noticed: 1
TOTAL: 5
